Citation Nr: 9935908	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  95-04 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dyshidrosis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1984 to 
December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1994, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for hypertension, 
dyshidrosis, asthma, and an acquired psychiatric disorder, to 
include PTSD.  The veteran subsequently perfected an appeal 
of that decision.

The Board notes that in his April 1995 Substantive Appeal, 
the veteran requested a hearing at the RO before a member of 
the Board.  In a December 1995 statement the veteran revised 
his hearing request to a hearing before a member of the Board 
in Washington, D.C.  In September 1997 he was notified that 
his hearing had been scheduled in Washington, D.C. for 
October 1997.  The veteran failed to show up for his hearing 
in October.  Given these events, the Board finds that the VA 
has made all reasonable efforts to fulfill the veteran's 
hearing requests and that proceeding without a hearing at 
this point is not a violation of the veteran's due process 
rights or prejudicial to him.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In a November 1997 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
currently has dyshidrosis, hypertension, or asthma.

2.  There is no competent evidence of record that the 
veteran's acquired psychiatric disorder is related to his 
period of active service.

3.  There is no competent evidence of record that the veteran 
was diagnosed with a psychosis within one year of discharge.

4.  There is no competent evidence of record that the 
veteran's treatment for dyshidrosis and an adjustment 
disorder in service were other than acute and transitory.

5.  There is no competent evidence of record that the veteran 
was diagnosed with, or treated for hypertension or asthma in 
service.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
hypertension, asthma, dyshidrosis, and an acquired 
psychiatric disorder, to include PTSD are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497; Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 
1999).  .  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
hypertension, asthma, dyshidrosis, and an acquired 
psychiatric disorder, to include PTSD are not well grounded.  
Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that doing so on appeal is not 
prejudicial to the appellant.  See Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the United States Court of 
Appeals for Veterans Claims (Court) finds the claim to be not 
well grounded, the appropriate remedy is to affirm, rather 
than vacate, the Board's decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
denying the appeal on this issue because the claim is not 
well grounded is not prejudicial to the appellant.  See 
Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

Initially, the Board notes that the veteran failed to report 
for several VA examinations scheduled in March 1993 in 
connection with his claimed asthma, hypertension, and 
dyshidrosis.  The RO attempted to re-schedule these 
examinations, along with a psychiatric examination, in April 
1998, and the veteran again failed to report.  The record 
reveals that the RO has provided all correspondence to the 
veteran at the last address provided by him to the record, 
and that all correspondence has been returned to the RO.  
Based on these facts, the Board finds that the RO has made 
all reasonable attempts to contact the veteran, and to 
schedule him for examinations.  Given the veteran's failure 
to report for his examinations, the Board will evaluate his 
claims based on the evidence of record.  38 C.F.R. § 3.655 
(1999).

1.  Entitlement to service connection for asthma and 
hypertension

In the present case, the veteran's service medical records 
show that he was normal from a psychological standpoint on 
entry into service, and that his skin, lungs, chest, heart 
and vascular systems were normal.  His chest x-ray was 
negative and his blood pressure was reported as 148/86.  In 
service he had sporadic elevated blood pressure readings, but 
no diagnosis of hypertension, and no evidence of medication 
for high blood pressure.  Additionally, although the veteran 
was prescribed Proventil and albuterol inhalers in September, 
October, November and December 1992, there is no diagnosis of 
asthma or the basis for this prescription in the records.  
There is also no indication of treatment for asthma.  Absent 
diagnoses of these disorders in service, the Board finds that 
there is no evidence of in service incurrence of asthma or 
hypertension.  Additionally, there is no indication of post-
service treatment or diagnosis of asthma or hypertension.  

Accordingly, in the absence of current evidence of a 
disorder, and in the absence of evidence that the veteran was 
treated or diagnosed with these disorders in service, the 
Board finds that he has failed to satisfy the criteria for a 
well-grounded claim.  Therefore, his claims of entitlement to 
service connection for asthma and hypertension are denied.  

2.  Entitlement to service connection for dyshidrosis.

As for his dyshidrosis the service records show that the 
veteran was diagnosed and treated for dishydrotic eczema on 
his hands in April 1992 and August 1992 with no further 
treatment notations, and in fact, an August 1992 treatment 
notation notes the veteran's complaints of dyshidrosis, but 
there are no indications of any symptoms in the physical 
examination.  As with the asthma and hypertension, there are 
no post-service treatment notations of dyshidrosis.  

Based on this evidence, the Board finds that the veteran's 
dyshidrosis in service was acute and transitory, it 
apparently resolved in August 1992 without recurrence, and 
there is no medical evidence of a current manifestation of 
this disorder.  Therefore, the veteran's claim of entitlement 
to service connection for dyshidrosis is not well-grounded, 
and entitlement to service connection therefor is denied.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

The service records reveal that the veteran was treated for 
an adjustment disorder in February 1992 due to situational 
stress in connection with his family.  He was subsequently 
hospitalized for two weeks from September 1992 to October 
1992 because he took 8 Entex tablets as a "suicide 
gesture."  He was noted to be having marital problems and 
was diagnosed with adjustment disorder with depressed mood 
and dysthymia.  He was discharged with a euthymic mood and no 
suicidal tendencies.  A two week post discharge October 1992 
treatment notation notes that he has a personality disorder 
not otherwise specified and that his problems stem from 
marital and family trouble.  In November 1992 he was again 
seen for psychiatric care because he experimented with 
marijuana.  The examiner found the only Axis I diagnosis to 
be "cannabis experimentation" and diagnosed a personality 
disorder.  No additional treatment notations are present.  

It appears from this evidence that the veteran's psychiatric 
problems stem from situational marital and family stresses, 
and were not indicative of a chronic disability.  This is 
evidenced by the fact that he was treated for a psychiatric 
complaint in November 1992 with no actual Axis I diagnosis 
noted.  Accordingly, the evidence does not support a finding 
of a chronic psychiatric disability in service, but only a 
situational disorder.

Additionally, the only post-service medical evidence of 
record consists of a January 1993 mental health clinic 
treatment notation indicating that the veteran was treated 
for a moderate major depressive episode which was reported to 
be resolving as of February 10, 1993.  The report of a 
February 22, 1993, VA psychiatric examination notes no 
indication of PTSD, or another Axis I diagnosis, and records 
only a personality disorder, not otherwise specified with 
passive aggressive, dependent, and borderline traits.  What 
is more, none of this evidence diagnoses a psychosis, or 
relates his post-service treatment with his treatment in 
service.  Consequently, there is no evidence of a current 
post-service disability, or a psychosis diagnosis sufficient 
to trigger consideration of presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309 (1999).  

Based on the evidence of record, the Board finds that the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not well-
grounded, and is therefor, denied.


ORDER

Entitlement to service connection for hypertension, asthma, 
dyshidrosis, and an acquired psychiatric disorder, to include 
PTSD, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

